Cite as: 547 U. S. ____ (2006)             1

                    Statement of STEVENS, J.

SUPREME COURT OF THE UNITED STATES
          ELLEN JEANETTE MORELAND
05–8268              v.
       FEDERAL BUREAU OF PRISONS ET AL.
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED

    STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT



                   DAVID O’DONALD
05–8504                   v.
                TRACY JOHNS, WARDEN
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED

    STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

        Nos. 05–8268 and 05–8504. Decided April 24, 2006 


   The petitions for writs of certiorari are denied. JUSTICE
ALITO took no part in the consideration or decision of
petition No. 05–8504.
   Statement of JUSTICE STEVENS respecting the denial of
the petitions for writ of certiorari.
   The legal question presented by these certiorari peti
tions is whether the phrase “term of imprisonment” in 18
U. S. C. §3624(b) means “sentence imposed,” as petitioners
argue, or “time served,” as the Government contends. The
answer to that question determines the actual amount of
good-time credits that prisoners serving federal sentences
may earn, and therefore how much time they may actually
spend in prison. For prisoners who consistently comply
with prison regulations, the difference in approaches
amounts to about a week for each year of their sentences.
The issue, accordingly, is of great importance to such
prisoners. Given the numbers affected and the expense of
housing prisoners, it surely also has a significant impact
on the public fisc.
   The fact that 10 Courts of Appeals have either agreed
2       MORELAND v. FEDERAL BUREAU OF PRISONS

                   Statement of STEVENS, J.

with, or deferred to, the Government’s interpretation
provides a principled basis for denying these certiorari
petitions. Nevertheless, I think it appropriate to empha
size that the Court’s action does not constitute a ruling on
the merits and certainly does not represent an expression
of any opinion concerning the wisdom of the Government’s
position. As demonstrated by the thoughtful opinion
prepared by Magistrate Judge Stephen Smith, 363
F. Supp. 2d 882 (SD Tex.) (case below in No. 05-8268),
rev’d, 431 F. 3d 180 (CA5 2005), both the text and the
history of the statute strongly suggest that it was not
intended to alter the pre-existing approach of calculating
good-time credit based on the sentence imposed.
   Despite its technical character, the question has suffi
cient importance to merit further study, not only by judges
but by other Government officials as well. Nine out of ten
Circuits have recognized that the Federal Bureau of Pris
ons has the discretion to adopt petitioners’ approach, and
Congress of course has the power to clarify the matter.
Indeed, Congress has done so once before—in 1959 Con
gress amended the predecessor statute to §3624(b) for the
specific purpose of undoing a judicial determination that
credit should be based on time served rather than on the
sentence imposed. See Pub. L. 86–259, 73 Stat. 546; see
also H. R. Rep. No. 935, 86th Cong., 1st Sess. (1959).
Congress rejected this judicial determination because it
had the troubling effect of “requir[ing] well-behaved pris
oners to serve longer sentences of confinement than they
would under the method of computation which has been
used through half a century.” Id., at 2. This same concern
may well prompt Congress to provide further guidance as
to what §3624(b) means by “term of imprisonment.”